 1                       UNITED STATES DISTRICT COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 3
 4
       SECURITIES AND EXCHANGE                      Case No.:
 5     COMMISSION,                                  2:19-cv-09358-SVW-SK
 6
                    Plaintiff,
 7
             vs.
 8
 9     RICHARD JOHNATHAN EDEN,
       an individual; and
10     CHRISTOPHER MICHAEL
       NEUMANN, an individual,
11
                    Defendants.
12
13
               [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT
14                   CHRISTOPHER MICHAEL NEUMANN

15         The Securities and Exchange Commission having filed a Complaint and
16   Defendant Christopher Michael Neumann having entered a general appearance;
17   consented to the Court’s jurisdiction over Defendant and the subject matter of this
18   action; consented to entry of this Final Judgment without admitting or denying the
19   allegations of the Complaint (except as to jurisdiction and except as otherwise
20   provided herein in paragraph III); waived findings of fact and conclusions of law;
21   and waived any right to appeal from this Final Judgment:
22                                             I.
23         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
24   is permanently restrained and enjoined from violating, directly or indirectly, Section
25   15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using any means or
26   instrumentality of interstate commerce, or of the mails, or of any facility of any
27   national securities exchange, to effect transactions in, or induce or attempt to induce
28                                             1
 1   the purchase or sale of, securities while not registered with the Commission as a
 2   broker or dealer or while not associated with an entity registered with the
 3   Commission as a broker or dealer.
 4         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 5   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 6   binds the following who receive actual notice of this Judgment by personal service
 7   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
 8   and (b) other persons in active concert or participation with Defendant or with
 9   anyone described in (a).
10                                           II.
11               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
12   Defendant is liable for disgorgement of $124,099.84, representing profits gained as
13   a result of the conduct alleged in the Complaint, together with prejudgment interest
14   thereon in the amount of $14,876.48 and a civil penalty in the amount of
15   $50,000.00 pursuant to Section 21(d)(3) of the Exchange Act [15 U.S.C. §
16   78u(d)(3)]. Defendant shall satisfy this obligation by paying the amounts set forth
17   above to the Securities and Exchange Commission within 30 days after entry of
18   this Final Judgment.
19          Defendant may transmit payment electronically to the Commission, which
20   will provide detailed ACH transfer/Fedwire instructions upon request. Payment
21   may also be made directly from a bank account via Pay.gov through the SEC
22   website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by
23   certified check, bank cashier’s check, or United States postal money order payable
24   to the Securities and Exchange Commission, which shall be delivered or mailed to
25         Enterprise Services Center
           Accounts Receivable Branch
26
           6500 South MacArthur Boulevard
27         Oklahoma City, OK 73169
28                                            2
 1   and shall be accompanied by a letter identifying the case title, civil action number,
 2   and name of this Court; Christopher Michael Neumann as a defendant in this
 3   action; and specifying that payment is made pursuant to this Final Judgment.
 4         Defendant shall simultaneously transmit photocopies of evidence of
 5   payment and case identifying information to the Commission’s counsel in this
 6   action. By making this payment, Defendant relinquishes all legal and equitable
 7   right, title, and interest in such funds and no part of the funds shall be returned to
 8   Defendant. The Commission shall send the funds paid pursuant to this Final
 9   Judgment to the United States Treasury.
10         The Commission may enforce the Court’s judgment for disgorgement and
11   prejudgment interest by moving for civil contempt (and/or through other collection
12   procedures authorized by law) at any time after 30 days following entry of this
13   Final Judgment. Defendant shall pay post judgment interest on any delinquent
14   amounts pursuant to 28 U.S.C. § 1961.
15                                             III.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
17   for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
18   Code [11 U.S.C. §523], the allegations in the complaint are true and admitted by
19   Defendant, and further, any debt for disgorgement, prejudgment interest, civil
20   penalty or other amounts due by Defendant under this Final Judgment or any other
21   judgment, order, consent order, decree or settlement agreement entered in
22   connection with this proceeding, is a debt for the violation by Defendant of the
23   federal securities laws or any regulation or order issued under such laws, as set
24   forth in Section 523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].
25
26
27
28                                              3
 1                                            IV.
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
 3   Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
 4   of this Final Judgment.
 5
 6
 7   Dated: ______________________,
              December 12, 2019     _____
 8
 9                                           ____________________________________
                                             UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             4
